
	

115 S271 IS: Build USA Infrastructure Act
U.S. Senate
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 271
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2017
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To strengthen highway funding in the near term, to offer States additional financing tools, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Build USA Infrastructure Act.
 2.DefinitionsIn this Act: (1)AdministrationThe term Administration means the Federal Highway Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Administration. (3)Core infrastructure project The term core infrastructure project means a Federal-aid highway or highway (as those terms are defined in section 101(a) of title 23, United States Code) project of a State that is eligible for funding under chapter 1 of title 23, United States Code.
 (4)StateThe term State has the meaning given the term in section 101(a) of title 23, United States Code. 3.Addressing near term transportation needsSection 105 of title 23, United States Code, is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
				
 (g)U.S. Customs and Border Protection revenuesDuring the 5-year period beginning on October 1, 2020, the first $21,400,000,000 of revenues collected by U.S. Customs and Border Protection during each fiscal year shall be deposited into the Highway Trust Fund.
					.
			4.Highway project flexibility for States
 (a)In generalA State may enter into a State remittance agreement with the Federal Highway Administration, for a period of 3 years or longer, under which—
 (1)the State agrees to remit to the Administration not less than 60 percent of the total amount of funds received by the State from the Federal Government during each year of the agreement for Federal-aid highway activities under sections 119(d) and 133(b) of title 23, United States Code;
 (2)the Administration agrees to provide the State with funds in an amount equal to 90 percent of the amount the State remitted to the Administration under paragraph (1); and
 (3)the State agrees to use the funds received from the Administration under paragraph (2) to carry out core infrastructure projects in accordance with subsection (b).
 (b)State determination of complianceNotwithstanding any other provision of law, in carrying out a core infrastructure project in accordance with this subsection, a State—
 (1)is authorized to determine whether the State is in compliance with all Federal requirements of—
 (A)environmental approvals relating to the project; (B)environmental permits relating to the project;
 (C)section 313 of title 23, United States Code; (D)the development and construction of the project, including preliminary design, right-of-way acquisition, construction engineering, and final acceptance of the project;
 (E)preapproval for preventative maintenance projects and procedures; (F)project agreements and modifications to project agreements; and
 (G)consultant procurement services relating to the project; (2)shall assume responsibility of and oversight duties over compliance with the requirements described in paragraph (1); and
 (3)to the maximum extent practicable, shall attempt to carry out the project in compliance with all Federal requirements.
 (c)Judicial reviewThe determination of a State under subsection (b)(1) shall not be subject to judicial review. (d)Use of State-Remitted funds The Administrator shall deposit an amount equal to 10 percent of the funds remitted to the Administration by States under subsection (a)(1) to the Highway Trust Fund.
 (e)RulemakingThe Administrator shall issue such regulations as may be necessary to carry out this section. 